DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 12/28/2020 has been entered.  Claims 2, 3, 7-9, 12-16 and 18-19 have been canceled.  Claims 1, 4-6, 10, 11, 17, 20 and 21 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Interpretation
Claim 1 has been amended to now be directed to a metal sheet or strip made of aluminum or aluminum alloy that “is superplastically formed” (emphasis added) versus being “capable of superplastic forming” (emphasis added) as previously claimed, wherein “the sheet or strip is superplastically formed” at a temperature within the temperature range of TR2 of 400 to 600ºC, and wherein at a temperature within said T2 temperature range “the selective thermal removability of at least 20% by weight of the protective base material is realized”.  However, given that claim 1 recites that “the protective base material is a polymer matrix comprising polypropylene or polyethylene”, which at such temperature may be completely removed from the sheet or strip, e.g. 100% by weight removed as evidenced by the instant disclosure (see Paragraphs 0029, 0044-0050, 0077, 0080-0081, 0093, and 0102-0104) and with no residue as further evidenced by Peterson (previously cited) or Bockhorn (Kinetic study on the thermal degradation of polypropylene and polyethylene, Section 3. Results and discussion), the Examiner takes the position that the protective base material in the coating applied to the metal sheet or strip of claim 1 prior to being superplastically formed is now a process limitation given that the In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985.)  Thus, in the instant case, particularly in light of the lack of clarity of instant claim 1 as discussed in detail below, the Examiner has interpreted the instantly claimed product or superplastically formed metal sheet or strip of claim 1 to include the formed aluminum or aluminum alloy sheet or strip with a coating comprising the lubricant and not the protective base material that is selectively removed during the superplastic forming of the superplastically formed sheet or strip at a temperature within the T2 temperature range.
Claim Rejections - 35 USC § 112
Claims 1, 4-6, 10, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As noted above, claim 1 has been amended to now be directed to a metal sheet or strip made of aluminum or aluminum alloy that “is superplastically formed” and specifically recites, “wherein at a temperature within the 2 ≥ 400 ºC and ≤ 600 ºC the sheet or strip is superplastically formed; wherein the selective thermal removability of at least 20% by weight of the protective base material is realized…when heating the coated metal sheet or strip to a temperature within the temperature range TR2” and given that claim 1 recites that “the protective base material is a polymer matrix comprising polypropylene or polyethylene”, which at such temperature may be completely removed from the sheet or strip, e.g. 100% by weight removed which falls within the broadly claimed “as least 20% by weight”, without any residue as noted above, it is unclear whether or not the superplastically formed sheet or strip of claim 1 which has been heated to a temperature within the temperature range TR2 in order to be superplastically formed is meant to comprise some residual amount of protective base material beyond the at least 20% by weight that is selectively removed, or whether the coating comprising the protective base material constitutes a process limitation of the product-by-process claim.  Further, it is unclear whether the limitations of instant claims 6 and 10 refer to the coating prior to superplastic forming, or refer to the superplastically formed metal sheet or strip after superplastic forming at a temperature within the TR2 temperature range.  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.  (Note: the Examiner takes the position that the protective base material and coating limitations of instant claims 4-6, 10 and 20, as with instant claim 1 as discussed above, are process limitations in the product-by-process claims.)  
Claim Rejections - 35 USC § 102
Claims 1, 4-6, 10 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krajewski (USPN 5,819,572.)  Krajewski discloses a superplastically formed aluminum alloy 2 temperature range) wherein the liquid vehicle is evaporated and a filmy dry residue of magnesium hydroxide or magnesium oxide and boron nitride remains (Abstract; Col. 2, lines 12-35.)  Krajewski particularly describes the invention with reference specifically to AA5083, wherein the forming temperature of the superplastic sheet material may be in the range of about 500ºC to 540ºC; and also discloses various superplastic forming trials utilizing different lubricants to determine an optimum lubricant to produce an acceptable part with the fastest cycle time, wherein tested lubricants include graphite, boron nitride, magnesium hydroxide, and talc, wherein the pure boron nitride successfully formed a part, while the diluted boron nitride lubricant with magnesium hydroxide of the invention provides a lower cost alternative (Col. 3, lines 15-36; Col. 4, line 60-Col. 5, line 62; Col. 6, line 4-39.)  Hence, with regards to the claimed invention as recited in instant claim 1, although Krajewski does not specifically recite that the vehicle utilized to coat the lubricant on the superplastically formable aluminum alloy sheet comprises a protective base material that is a polymer matrix comprising polypropylene or polyethylene as instantly claimed nor that the lubricant coating is applied by coil coating, format coating, hot lamination, roll cladding or (co-)extrusion as instantly claimed, the Examiner takes the position that the superplastically formed aluminum alloy sheet taught by Krajewski anticipates the claimed “metal sheet or strip made of aluminum or an aluminum alloy and is superplastically formed” and having a coating comprising a lubricant wherein the lubricant comprises graphite, boron nitride, brucite, montmorillonite, mica, muscovite, molybdenum sulfide, -by-process claims and do not provide any additional material or structural limitations to differentiate the claimed superplastically formed aluminum or aluminum alloy sheet or strip from the teachings of Krajewski, particularly given that the final superplastically formed aluminum or aluminum alloy sheet or strip would not have the coating comprising a protective base material of polypropylene, as in instant claim 20, thereon of 40-100µm thickness as in instant claim 10 nor the broadly claimed additional functional layers as recited in instant claim 6 given that such materials would be completely burned off during the superplastic forming process at temperatures within the TR2 range of instant claim 1, and instant claims 4-5 are directed to process limitations with regards to providing the lubricant into the protective base material which is not present in the final superplastically formed sheet or strip as discussed above.  Hence, the teachings of Krajewski also anticipate the superplastically formed metal sheet or strip as recited in instant claims 4-6, 10 and 20.
Claim Rejections - 35 USC § 103
Claims 1, 4-6, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroishi (JP2001-348585A, please refer to the machine translation for the below cited sections) Superplastic Sheet Forming.)  As discussed in the prior office action, Kuroishi discloses a superplastically formed metal article and a lubricant and lubricating method for high-speed superplastic processing, wherein the lubricant composition is capable of preventing an offensive odor, of excellently maintaining a working environment and of controlling seizing and increase in molding stress in a high-speed superplastic processing for subjecting an aluminum-based workpiece to superplastic deformation in a temperature range of 350-450°C (Abstract, Function and Effect.)  Kuroishi discloses that an aluminum-based or aluminum alloy workpiece capable of superplastic forming is coated at least partially on a contacting surface of the aluminum-based workpiece with a lubricant comprising graphite and preferably also molybdenum sulfide as solid lubricants dispersed in a base oil, for example a mineral oil (a flash point of about 150ºC), wherein the base oil also contains a highly refined and less volatile hydrocarbon-based liquid paraffin such that the flash point of the resulting base oil is higher so that the time required to evaporate or decompose is delayed compared with conventional mineral oils and the graphite is firmly attached to the lubricated surface (e.g. “at least in part selectively thermally removable substantially without removing the lubricant”) for high-speed superplastic processing and maintained satisfactorily until the processing is complete (Paragraphs 0006 and 0011.)  Kuroishi discloses that the flash point of the less volatile hydrocarbon-based liquid paraffin is within the range of 190ºC to 320ºC thereby increasing the flash point of the lubricant oil and suppressing seizure due to lubricating film breakage and increase in molding stress upon high-speed superplastic processing so that the lubricating film is favorably maintained until the processing is complete (e.g. provides mechanical protective properties at a temperature TR1 and lubricating properties at the superplastic processing temperature or TR2 higher than TR1); and since the liquid paraffin contains almost no impurities other than hydrocarbons, it is possible to 
Hence, with regards to the claimed invention as recited in instant claim 1, Kuroishi discloses a metal workpiece made of aluminum or aluminum alloy that is superplastically formed, and that prior to superplastic forming, has a coating at least partially on one side of the metal workpiece, wherein the coating comprises a solid lubricant of graphite and optionally molybdenum sulfide contained in a protective base material that is selectively thermally removable substantially without removing the solid lubricant; wherein in a first temperature range the coating comprising the protective base material and lubricant has mechanically protective properties while in a second temperature range, higher than the first temperature range and at which the lubricated workpiece can be superplastic formed, particularly 350-450°C (reading upon and/or overlapping the claimed higher temperature range TR2 and/or temperature 2”; and thus, in terms of ascertaining the differences between the cited prior art and the claims at issue, it is noted that Kuroishi does not disclose that the aluminum alloy workpiece is a sheet or strip; that the lubricant coating is applied by coil coating, format coating, hot lamination, roll cladding, or coextrusion; and that “the protective base material is a polymer matrix comprising polypropylene or polyethylene” as in instant claim 1.  
However, it is first noted that a superplastic metal in “sheet” form is an obvious form of the metal to be superplastic formed as evidenced by Ghosh which is directed to superplastic sheet forming in general and discloses that a number of methods for forming superplastic materials include forging as disclosed by Kuroishi for the bulk material, as well as blow forming, vacuum forming, and thermoforming using a die punch (e.g. punching as broadly disclosed by Kuroishi) wherein the latter methods relate to sheet metal forming processes (Entire document, particularly page 345 and the section entitled “Superplastic Forming Processes” on pages 350-351.)  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to provide the aluminum alloy workpiece disclosed by Kuroishi in either bulk or sheet form depending upon the superplastic forming process to be utilized, wherein Kuroishi discloses both bulk forming superplastic methods such as forging as prima facie obviousness to simply substitute one known element for another to obtain predictable results.  In terms of the coating method for applying the lubricant coating, and the polymer matrix materials incorporated therein, which is applied to the sheet blank or intermediate product used to produce the claimed superplastically formed metal sheet or strip, the Examiner again notes that such limitations are process limitations in the product-by-process claim that do not appear to provide any material or structural limitations to the final superplastically formed product to differentiate the claimed final product from the final product disclosed and/or suggested by Kuroishi in view of Ghosh, particularly given that the polypropylene or polyethylene as the polymer matrix may be completely selectively thermally removed, 100% by weight, during the superplastic forming process (as discussed above) at a temperature in the temperature range TR2, reading upon the claimed at least 20% by weight as recited in instant claim 1.  Hence, the claimed superplastically formed metal sheet or strip made of aluminum or an aluminum alloy as recited in instant claim 1 would have been obvious over the teachings of Kuroishi in view of Ghosh given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.
With regards to instant claims 4-6, 10 and 20, the Examiner again takes the position that the limitations therein constitute process limitations in the product-by-process claims given that the final superplastically formed aluminum or aluminum alloy sheet or strip would not have the coating comprising a protective base material thereon of 40-100µm thickness as in instant claim 10 nor the broadly claimed additional functional layers as recited in instant claim 6 given that 2 range of instant claim 1.
Claim 6 is (alternatively and/or additionally) rejected under 35 U.S.C. 103 as being unpatentable over Kuroishi (JP2001-348585A) in view of Ghosh (Superplastic Sheet Forming), as applied above to claim 1, and in further view of Nichols (US2014/0212581.)  The teachings of Kuroishi in view of Ghosh are discussed in detail above and although the Examiner has taken the position that the limitation with regards to the additional functional layer(s) constitutes a process limitation given that such layer materials would not be present in the final superplastically formed product, it is alternatively and/or additionally noted that Nichols discloses that an aluminum sheet blank such as for producing vehicle parts can be provided with a pretreatment layer 18 under a dry lubricant layer, such as formed from a blend of mineral oil and paraffin, wherein the pretreatment coating 18 provides a functionalized surface that improves adhesion of adhesives and sealants (Paragraphs 0023 and 0034), and given that Ghosh discloses that superplastic forming technology is known to be utilized with aluminum alloys in the automotive applications (page 346, first column), it would have been obvious to one having ordinary skill in the art to provide a pretreatment layer as taught by Nichols on the aluminum alloy workpiece taught and/or suggested by Kuroishi in view of Ghosh given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to use a known technique to improve similar devices in the same way.
Claim 10 is (alternatively and/or additionally) rejected under 35 U.S.C. 103 as being unpatentable over Kuroishi (JP2001-348585A) in view of Ghosh (Superplastic Sheet Forming), as applied above to claim 1, and in further view of Morales (US2010/0269558) or Feneberger (USPN 4,052,323.)  The teachings of Kuroishi in view of Ghosh are discussed in detail above prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroishi (JP2001-348585A) in view of Ghosh (Superplastic Sheet Forming), as applied above to claim 1, and in further view of Kaneko (JP2005-290187A, please refer to the machine translation for the below cited sections) or Lonza AG (EP0164637, please refer to machine translation for below cited sections.)  The teachings of Kuroishi in view of Ghosh are discussed in detail above and prima facie obviousness to simply substitute one known element for another to obtain predictable results.
Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroishi (JP2001-348585A, please refer to the machine translation for the below cited sections) in view of Ghosh (Superplastic Sheet Forming.
In determining the scope and contents of the cited prior art, it is noted that Kuroishi discloses a lubricant for high-speed superplastic processing and a lubricating method for high-speed superplastic processing, wherein the lubricant composition is capable of preventing an offensive odor, of excellently maintaining a working environment and of controlling seizing and increase in molding stress in a high-speed superplastic processing for subjecting an aluminum-based workpiece to superplastic deformation in a temperature range of 350-450°C (Abstract, Function and Effect.)  Kuroishi discloses that an aluminum-based or aluminum alloy workpiece capable of superplastic forming is coated at least partially on a contacting surface of the aluminum-based workpiece with a lubricant comprising graphite and preferably also molybdenum sulfide as solid lubricants dispersed in a base oil, for example a mineral oil (a flash point of about 150ºC), wherein the base oil also contains a highly refined and less volatile hydrocarbon-based liquid paraffin such that the flash point of the resulting base oil is higher so that the time required to evaporate or decompose is delayed compared with conventional mineral oils and the graphite is firmly attached to the lubricated surface (e.g. “protective base material is at least in part selectively removable substantially without removing the lubricant”) for high-speed superplastic processing and maintained satisfactorily until the processing is complete (Paragraphs 0006 and 0011.)  Kuroishi discloses that the flash point of the less volatile hydrocarbon-based liquid paraffin is within the range of 190ºC to 320ºC thereby increasing the flash point of the lubricant oil and suppressing seizure due to lubricating film breakage and increase in molding stress upon high-speed superplastic processing so that the lubricating film is favorably maintained until the processing is complete; and since the liquid paraffin contains almost no impurities other than hydrocarbons, it is possible to suppress bad smell and smoke upon decomposition (Paragraphs 0006-0007 and 0013.)  Kuroishi discloses that the content of 
Hence, with regards to the claimed invention as recited in instant claims 11 and 17, Kuroishi discloses a method of manufacturing a formed metal workpiece comprising the general steps as recited in instant claim 11 including providing a metal workpiece made of an aluminum alloy capable of superplastic forming, applying a coating comprising graphite as a lubricant contained in a protective base material that is at least in part selectively removable substantially without removing the lubricant, handling or “transporting” the coated metal workpiece to place it within a mold and at least partially selectively thermally removing the protective base material, such as at least 20% or at least 50% by weight as noted above, as in instant claim 11 or 17, respectively, after handling by heating the coated metal workpiece to a temperature within a temperature range of 350-450ºC, such as 400ºC as utilized in the examples, reading upon the claimed TR2 range, and superplastic forming the aluminum alloy workpiece as in instant claims 11 and 17.  Thus, in terms of ascertaining the differences between the cited prior art and the 
However, it is first noted that a superplastic metal in “sheet” form is an obvious form of the metal to be superplastic formed as evidenced by Ghosh which is directed to superplastic sheet forming in general and discloses that a number of methods for forming superplastic materials include forging as disclosed by Kuroishi for the bulk material, as well as blow forming, vacuum forming, and thermoforming using a die punch (e.g. punching as broadly disclosed by Kuroishi) wherein the latter methods relate to sheet metal forming processes (Entire document, particularly page 345 and the section entitled “Superplastic Forming Processes” on pages 350-351.)  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to provide the aluminum alloy workpiece disclosed by Kuroishi in either bulk or sheet form depending upon the superplastic forming process to be utilized, wherein Kuroishi discloses both bulk forming superplastic methods such as forging as well as sheet forming methods such as punching, as evidenced by Ghosh, and hence the claimed “metal sheet or strip” would have been obvious to one having ordinary skill in the art based upon the teachings of Kuroishi in view of Ghosh given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.  
In terms of the coating method for applying the lubricant coating, Kuroishi does not limit the method of applying the coating to the metal workpiece and given that Kuroishi discloses that the lubricant is applied to the contacting area or contact portion of the workpiece as discussed above, one having ordinary skill in the art would have been motivated to selectively apply the prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but are moot with regards to product claims 1, 4-6, 10, 20 and 21 in view of the new grounds of rejection presented above, and are not persuasive with regards to process claims 11 and 17 which the Examiner maintains would have been obvious over the teachings of Kuroishi in view of Ghosh and in further view of Kaneko.  More specifically, the anticipation rejection over Kaufold has been withdrawn by the Examiner in light of Applicant’s claim amendments and arguments filed 12/28/2020.  With regards to the obviousness rejection of product claims 1, 4-6, 10, 20 and 21 over Kuroishi in view of Ghosh and in further view of Kaneko, the Examiner notes that 
With regards to the obviousness rejection of process claims 11 and 17 over Kuroishi in view of Ghosh and in further view of Kaneko, the Applicant argues that (1) there is allegedly no rational underpinning supporting the combination of Kuroishi and Kaneko and (2) the proposed combination allegedly fails to disclose, teach, or suggest all the limitations of the claims.  The Applicant argues that there is allegedly no rational underpinning for the proposed combination “because, starting from Kuroishi, there [allegedly] is no rational underpinning as to why a person of ordinary skill in the art would look to Kaneko” given that “[i]n particular, Kuroishi discloses a lubricant for superplastic forming at temperatures in the range of 350 ºC to 450 ºC”, while “Kaneko, [allegedly] by contrast, discloses a coating for nonferrous metal materials for plastic working at process temperatures below 300 ºC”, referring to paragraphs [0003] and [0021] of Kaneko, thereby arguing that given the differences in processing temperatures, the Examiner has allegedly provided no reason why one of ordinary skill in the art would look to modify a lubricant for a process that involves higher temperatures and a greater degree of deformation based on the disclosure of a lubricant allegedly designed for a process that takes place at a lower temperature and allegedly involves a lesser degree of deformation (see the paragraph bridging pages 7 and 8 of the response filed 12/28/2020.)  However, the Examiner respectfully disagrees with Applicant’s narrow interpretation of the broad teachings of Kaneko, given that the temperature range disclosed by Kaneko in paragraph [0003] refers to prior art teachings with respect to magnesium alloy plate, not with respect to the lubricant composition of Kaneko nor with respect to aluminum alloys as in Kuroishi or the instant invention; and paragraph [0021] merely recites that the lubricant composition “is suitably used particularly for warm press 
Next, the Applicant argues that the lubricant composition of Kaneko includes a low flash point mineral oil specifically for the purpose of improving volatility in coating application, referring to paragraph [0017] of Kaneko, and that the Examiner’s stated rationale of substituting the low flash point mineral oil of Kuroishi with the higher flash point synthetic oil of Kaneko is allegedly undercut by Kaneko’s disclosure regarding application of coatings of the lubricant composition, arguing that thus the proposed modification of Kuroishi based on Kaneko allegedly lacks rational underpinning for this additional reason.  However, the Examiner respectfully disagrees and again notes that Kaneko clearly discloses the benefit of improving work environment by utilizing a higher flash point oil to reduce smoke generation at high working temperatures, wherein the rejection first notes that one having ordinary skill in the art would have been motivated to substitute the higher flash point polyolefin synthetic oils disclosed by Kaneko for the higher flash point hydrocarbon-based liquid paraffin oils disclosed by Kuroishi given the comparable flash points/volatilities, that both contain essentially only hydrocarbons, and that Kaneko clearly discloses the functional equivalence of “non-volatile” paraffinic mineral oil (e.g. liquid paraffin) and synthetic oils such as polyolefin α-olefin homopolymer and copolymers like ethylene-propylene copolymers.  The rejection does further state that additionally and/or alternatively, it would also have been obvious to substitute the higher flash point polyolefin synthetic oils disclosed by Kaneko for the lower flash point mineral oil as base oil in the invention taught by Kuroishi, given that Kuroishi provides a clear teaching that all of 
With regards to the second point above, the Applicant argues that the cited combination of references still fails to disclose, teach, or suggest (A) the claimed coating techniques, and (B) a protective base material that is a polymer matrix comprising polypropylene or polyethylene (see page 8, third full paragraph.)  With respect to (A), the Applicant argues that the coating techniques recited in the claims are terms of the art for which the Examiner has allegedly failed to take requisite meaning, arguing that the claimed coating techniques are specifically selected because of their ability to apply precise amounts of coating and lubricant to the metal sheet or strip as discussed in the instant specification at paragraph [0073], and that moreover, these coating techniques are specifically disclosed as being able to be implemented into a rolling train for a strip or sheet which is also discussed in the instant specification at paragraph [0073].  The Applicant argues that application of the lubricant to contact portions between a workpiece and In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Hence, Applicant’s arguments that the recited coating techniques are specifically selected because of their ability to apply precise amounts of coating and ability to be implemented into a rolling train are not persuasive, particularly given that paragraph [0073] also discloses powder coating in general as a suitable coating technique, and merely recites “may be implemented into the rolling train, for example” with respect to coil coating, hot lamination, roll cladding or extrusion but not format coating.  The Examiner also notes that the Applicant fails to rebut the Examiner’s position with regards to the coil coating being an obvious coating technique based upon the teachings of Kuroishi in view of Ghosh and in further view of Kaneko, which would suggest providing the aluminum sheet or strips in the form of coils such that coil coating via coil-to-coil processing would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention.  Hence, given that the Applicant has provided no clear evidence of unexpected results with regards to the claimed coating techniques, Applicant’s arguments with regards to point (A) are not persuasive.
In terms of (B), the Applicant argues that Kaneko allegedly does not disclose a protective base material that is a polymer matrix comprising polypropylene or polyethylene, arguing that the synthetic oils of alpha-olefins disclosed by Kaneko would not be understood to be “a polymer matrix comprising polypropylene or polyethylene” as in the claimed invention.  However, the Examiner respectfully disagrees and notes that the instant claims and the instant 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        January 14, 2021